DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 6-8 have been added by way of amendment by applicant on 20 January 2017.
An Examiner’s Amendment has been entered with this office action.
Claims 16-22 and 24-34 are allowed, reasons follow. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 17 March 2021, with respect to claims 31-33 have been fully considered and are persuasive. Examiner agrees that the references of record fail to teach or fairly suggest the amended limitation “the difference contour used to generate a compensation array…” in combination with the remaining limitations of the claim. The 35 USC 103 rejection of Claim 31 has been withdrawn. 



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. Joseph DePalma (Reg #77,574) on 6 April 2021.

The application has been amended as follows: 

Claim 16 has been amended as follows:

The clause “a comparison between at least two of the boundary shape, the measured surface profile, and the toolpath defining a printing material shell.” in Claim 16 line 16 has been replaced with - - a comparison between the boundary shape and at least one of: the measured surface profile and the toolpath defining a printing material shell. - -

Claim 34 has been amended as follows:
The clause “a processor configured to associate the identification to the measured surface profiles;” in Claim 34 line 10 has been replaced with  - -  a processor configured to associate the associated identification to the measured surface profiles; - -

(end Examiner’s Amendment)

Allowable Subject Matter
Claims 16-22 and 24-34 are allowed.
The following is an examiner’s statement of reasons for allowance: while Pettis, US Pg-Pub 2012/0092724 teaches a 3D printer configured to trace toolpaths to deposit material to form a product by successive deposition of material, including a range scanner configured to measure the surface profile during printing and compare the tool path with the measured surface profile; and Buser et al., US Pg-Pub 2014/0036035 teaches positioning the range scanner along a normal to the surface being measured; and Thomas-Lepore, et al., US Pg-Pub 2017/0173889 teaches a memory to store a definition of boundary shape of the object to be manufactured; and LaBossiere, et al., US Pg-Pub 2014/0358273 teaches measuring the print bed to determine a compensation deposition height for compensating the deposition of the material; none of the references, alone or in reasonable combination, teach or fairly suggest all of the limitations of the claimed invention, particularly:
(Claim 16)
wherein the processor is further configured to execute instructions performing a comparison between the boundary shape and at least one of: the measured surface profile and the toolpath defining a printing material shell.
(Excerpted)
…in combination with the remaining features and elements of the claimed invention.


(Claim 31)
 a processor configured to execute instructions to activate the printing material deposition head to cause the range scanner to scan the print bed to form a difference contour representing a difference between a surface of the print bed and the gantry, the difference contour used to generate a compensation array comprising compensation amounts for a plurality of sites on the surface of the print bed, the processor further configured to control the printing material deposition head to deposit printing material compensated according to the compensation amounts.
(Excerpted; Emphasis added by Examiner)
…in combination with the remaining features and elements of the claimed invention.

Similarly, Regarding Independent Claim 34, while the prior art of record teaches many of the features of the claimed invention as described above; none of the references, alone or in reasonable combination, teach or fairly suggest all of the limitations of the claimed invention, particularly:
(Claim 34)
a laser positioned to measure surface profiles of printing material shells, the laser positioned with respect to the printing deposition head such that surface profile with a center axis of the laser being continually angled no more than 30 degrees from a normal to that portion of the surface profile being measured;
 (Excerpted; Emphasis added by Examiner)

The dependent claims, being definite, fully enabled, further limiting, and dependent upon the above noted independent claims, are likewise persuasive for at least the above noted reason(s). 

It is for these reason(s) that Applicant’s Invention defines over the prior art of record.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SANDERS whose telephone number is (571)272-5591.  The examiner can normally be reached on Generally Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.T.S./           Examiner, Art Unit 2119       

/MOHAMMAD ALI/           Supervisory Patent Examiner, Art Unit 2119